Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Astericks denote omissions.


EXHIBIT 10.23

ALLEN & GLEDHILL Advocates & Solicitors

--------------------------------------------------------------------------------

Dated 29 September, 2002




IOMEGA OVERSEAS B.V.
AS VENDOR

and




VENTURE CORPORATION LIMITED
AS PURCHASER


--------------------------------------------------------------




AGREEMENT
RELATING TO
THE SALE AND PURCHASE OF
THE ISSUED SHARE CAPITAL OF
IOMEGA (MALAYSIA) SDN. BHD.


--------------------------------------------------------------

  ALLEN & GLEDHILL   36 ROBINSON ROAD   #18-01 CITY HOUSE   SINGAPORE 068877






                                                           TABLE OF CONTENTS

Contents                                                                                             Page


1.      DEFINITIONS.......................................................................................1


2.      CONDITIONAL AGREEMENT.............................................................................5


3.      SALE AND PURCHASE OF SALE SHARES..................................................................7


4.      CONSIDERATION.....................................................................................7


5.      COMPLETION........................................................................................8


6.      AUDIT............................................................................................11


7.      WARRANTIES AS TO TITLE AND AUTHORITY.............................................................13


8.      WARRANTIES AS TO THE COMPANY.....................................................................13


9.      ACTIONS PENDING COMPLETION.......................................................................14


10.     CONFIDENTIALITY..................................................................................16


11.     RESTRICTED ACTIVITIES............................................................................17


12.     ANNOUNCEMENTS....................................................................................18


13.     ENTIRE AGREEMENT.................................................................................18


14.     INDULGENCE, WAIVER ETC...........................................................................18


15.     POST COMPLETION COVENANTS........................................................................18


16.     SUCCESSORS AND ASSIGNS...........................................................................19


17.     TIME OF ESSENCE..................................................................................19


18.     FURTHER ASSURANCE................................................................................19


19.     INDEMNIFICATION AND RELATED MATTERS..............................................................20


20.     REMEDIES.........................................................................................24


21.     REASONABLENESS OF THIS CLAUSE....................................................................24


22.     RIGHTS OF THIRD PARTIES..........................................................................24


23.     COSTS............................................................................................24


24.     SEVERABILITY OF PROVISIONS.......................................................................24


25.     VARIATION........................................................................................24


26.     COMMUNICATIONS...................................................................................24


27.     GOVERNING LAW AND ARBITRATION....................................................................25


28.     RIGHTS TO NAME AND LOGO..........................................................................25


29.     COUNTERPARTS.....................................................................................25


Schedule 1...............................................................................................26


Schedule 2...............................................................................................27


Schedule 3...............................................................................................38


Schedule 4...............................................................................................39




This Agreement is made on 29 September 2002 between:




(1) IOMEGA OVERSEAS B.V. (the "Vendor"), a company incorporated in the
Netherlands with its principal place of business at Hardwareweg 4, 3821 BM
Amersfoort, Netherlands; and



(2) VENTURE CORPORATION LIMITED (the "Purchaser"), a company incorporated in
Singapore with its registered office at 10 Collyer Quay, #19-08 Ocean Building,
Singapore 049315.

Whereas:



(A) Iomega (Malaysia) Sdn. Bhd. (the "Company") is a company incorporated in
Malaysia and has at the date of this Agreement an authorised share capital of
RM50,000,000 divided into 50,000,000 ordinary shares of RM1 each, of which
25,000,000 ordinary shares have been issued and are fully paid-up and are all
held by the Vendor. Further particulars of the Company are contained in Schedule
1.



(B) The Vendor is a wholly-owned indirect subsidiary of Iomega Corporation, a
Delaware corporation.



(C) The Vendor has agreed to sell to the Purchaser, and the Purchaser has agreed
to purchase from the Vendor, the Sale Shares (as defined below) on the terms and
subject to the conditions contained in this Agreement.

It is agreed as follows:


1. DEFINITIONS

1.1 In this Agreement and the Schedules, unless there is something in the
subject or context inconsistent therewith, the following expressions bear the
following meanings, namely:


  “Accounting Standards” means the provisions of the Accounting Standards issued
by the Malaysian Accounting Standards Board in effect as at the Balance Sheet
Date and as applied on a consistent basis with the principles and practices
adopted by the Company in the preparation of the Accounts, and where none of the
provisions of such Accounting Standards apply, then the principles and practices
adopted by the Company in the preparation of the Accounts;

“Accounts” means the audited accounts of the Company for the financial year
ended the Balance Sheet Date;

“Agreed Exchange Rate” means the exchange rate for converting RM to US$, being
RM3.80 to US$1;

“Balance Sheet Date” means 31 December 2001;

“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks are open for business in Singapore and Malaysia;

“Certificate” shall have the meaning ascribed thereto in Clause 6.2;

“Commission” means the Companies Commission of Malaysia;

“Companies Act” means the Companies Act, 1965 of Malaysia;

“Completion” means completion of the sale and purchase of the Sale Shares
pursuant to Clause 5;

“Completion Date” means the first fiscal month-end date falling after the date
on which the last of the conditions specified in Clause 2.1 has been fulfilled
(the “Conditions Fulfilment Date”) unless such first fiscal month-end date is a
date falling less than 15 days after the Conditions Fulfilment Date in which
event, the Completion Date shall be the next fiscal month-end date falling after
such first fiscal month-end date (or such other date as the Parties may agree in
writing);

“Completion Value” means the net tangible asset value of the Company as at the
Completion Date determined in accordance with Clause 6;

“Cut-Off Date” means the date falling three months after the date of this
Agreement (or such other date as the Parties may agree in writing);

“Damages” means:


(i) in the case of the Purchaser:


(a) out-of-pocket losses and damages incurred or suffered by the Purchaser or
the Company; and         (b) the amount by which assets are over-stated in the
Proforma Balance Sheet, and/or the amount by which Liabilities are under-stated
in the Proforma Balance Sheet; and


(ii) in the case of the Vendor, out-of-pocket losses and damages incurred or
suffered by the Vendor,


provided, however, that for the purposes of computing the amount of Damages
incurred or suffered by a Party or the Company (the "Affected Party"), there
shall be deducted:


(aa) an amount equal to the amount of any tax benefit actually received by the
Affected Party or any of the Affected Party's affiliates in connection with such
Damages or the circumstances giving rise thereto; and


(bb) an amount equal to the amount of any insurance proceeds, indemnification
payments, contribution payments or reimbursements actually received by the
Affected Party or any of the Affected Party’s affiliates in connection with such
Damages or the circumstances giving rise thereto;


  “Disclosure Letter” means the letter dated today from the Vendor to the
Purchaser disclosing particulars of other matters referred to in this Agreement
and information constituting exceptions to the Vendor Warranties;

“Employee Retention Plan” means the Employee Retention Plan and Supplemental
Retention Plan for Key Employees, both adopted and made effective by the Company
on 7 June 2002, and the Retention Incentive Agreement, dated effective as of
June 8, 2002 made between Iomega Corporation and [**] relating to his
entitlement to a retention bonus payment;

“Encumbrances” means any claim, charge, mortgage, security, lien, option,
equity, power of sale, hypothecation or other third party rights, retention of
title, right of pre-emption, right of first refusal or security interest of any
kind;

“Independent Accountant’s Certificate” shall have the meaning ascribed thereto
in Clause 6.7;

“Initial Pioneer Period” means the period of five years commencing from 1
September 1996;

“Intellectual Property ” means patents, trade marks and service marks, rights in
designs, trade or business names and copyrights (whether or not any of these is
registered and including pending applications for registration of any such
thing) and rights under licences and consents in relation to any such thing and
all rights or forms of protection of a similar nature or having equivalent or
similar effect to any of these which may subsist anywhere in the world;

“Key Employees” means the individuals identified in Schedule 4;

“Liabilities” means all and any liabilities (whether accrued, absolute,
contingent or otherwise) of or amounts due from the Company including, without
limitation, accounts payable and liabilities in relation to Taxation;

“Malaysian Ringgit” and the sign “RM” mean the lawful currency of Malaysia;

“Manufacturing Services and Supply Agreement” means the manufacturing services
and supply agreement to be made between Iomega Corporation and the Company in
the agreed terms;

“Matter” means any claim, demand, dispute, action, suit, examination, audit,
proceeding, investigation, inquiry or other similar matter;

“MITI” means the Ministry of International Trade and Industry of Malaysia;

“MSSA Termination Date” means the date on which the Manufacturing Services and
Supply Agreement expires or is validly terminated in accordance with the terms
set out therein, whichever is earlier;

“Parties” means the Vendor and the Purchaser;

“Pioneer Certificate” means the existing certificate of pioneer status issued by
MITI to the Company for the Initial Pioneer Period pursuant to the Promotion of
Investments Act, 1986 of Malaysia, as amended or modified;

“Proforma Balance Sheet” means the financial accounts of the Company
representing the net tangible assets of the Company as at the Completion Date,
as restated in compliance with Clause 5.1;

“Property” means the land and buildings owned, leased, occupied or otherwise
used in connection with the businesses of the Company, details of which are set
out in Schedule 3;

“Purchaser Warranties” means the representations, warranties and undertakings on
the part of the Purchaser set out in Clause 7.2;

“Representatives” means, as to either Party, such Party’s directors, officers,
employees, agents and advisors (including, without limitation, financial
advisors, legal advisors and accountants);

“Sale Shares” means all of the 25,000,000 issued and fully paid-up ordinary
shares of RM1 each in the capital of the Company to be purchased by the
Purchaser from the Vendor pursuant to this Agreement;

“Vendor Warranties” means the representations, warranties and undertakings on
the part of the Vendor set out in Clause 8 (and incorporating Schedule 2);

“Title Warranties” means the representations, warranties and undertakings on the
part of the Vendor set out in Clause 7.1; and

“US Dollars” and the sign “US$” mean the lawful currency of the United States of
America.


1.2 Construction of Certain References: Any reference in this Agreement and the
Schedules to:


  “Claim” means any written notice, demand or assessment, letter or other
document issued or action taken by the Inland Revenue Board or other statutory
or governmental authority, body or official whosoever (anywhere in the world)
whereby the Company is or may be placed or sought to be placed under a liability
to make a payment or deprived of any relief, allowance, credit or repayment
otherwise available; and

“Taxation” comprises all forms of taxation anywhere in the world (including,
without limitation, capital gains tax, income tax, estate duty, profits tax,
stamp duty, value added tax, purchase tax, customs and other import or export
duties) and all other statutory, governmental or state impositions, duties and
levies and all penalties, charges, costs and interest relating to any Claim.


1.3 Modification of Statutes: Any reference in this Agreement or the Schedules
to a statutory provision shall include that provision and any regulations made
in pursuance thereof.


1.4 Accounts: Any reference to “accounts” shall include the directors’ reports,
relevant balance sheets and profit and loss accounts together with all documents
which are or would be required by law to be annexed to the accounts of the
Company to be laid before the Company in general meeting for the accounting
period in question.


1.5 Miscellaneous:


1.5.1 Except where the context otherwise requires, words denoting the singular
shall include the plural and vice versa; words denoting any gender shall include
all genders; words denoting persons shall include firms and corporations and
vice versa.


1.5.2 The expression “financial year” means a period in respect of which an
audited profit and loss account of the Company has or is to be prepared for the
purpose of laying before the Company at its annual general meeting, whether that
period is a year or not.


1.5.3 The words “written” and “in writing” include any means of visible
reproduction. References to “Clauses”, “Schedules” and “Appendices” are to the
clauses of, and the schedules and the appendices to, this Agreement.


1.5.4 Clause headings are for ease of reference only and do not affect the
construction of this Agreement.


1.5.5 The expression “affiliate” means with respect to any person, any other
person directly or indirectly controlling, controlled by, or under common
control with, such person. The expression “control” (including its correlative
meanings, “controlled by”, “controlling” and “under common control with”) shall
mean, with respect to a corporation, the right to exercise, directly or
indirectly, more than 50 per cent. of the voting rights attributable to the
shares of the controlled corporation and, with respect to any person other than
a corporation, the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such person.


1.5.6 The expression “transaction” includes any transaction, act, or event of
whatever nature.


1.5.7 The expression “agreed terms” means a document in the terms agreed between
the Parties and initialled for identification by or on behalf of the Parties.


1.5.8 The expression “fiscal month-end date” shall mean 3 November, 1 December,
31 December, 2 February, 2 March and 30 March.



2. CONDITIONAL AGREEMENT


2.1 CONDITIONS PRECEDENT: COMPLETION IS CONDITIONAL UPON:

2.1.1 the issue by MITI of a new or amended certificate (or letter) confirming
grant of pioneer status to the Company for a period of not less than five years
with effect from 1 September 2001 having been obtained on or before the Cut-Off
Date and not having been revoked or amended on or before Completion and, where
such certificate is subject to conditions, such conditions being acceptable to
the Parties and to the extent that any such conditions are required to be
fulfilled on or before Completion, they are fulfilled;


2.1.2 the receipt by the Purchaser on or before the Cut-Off Date of a written
opinion from KPMG, addressed to the Purchaser and in a form acceptable to the
Purchaser, confirming that the Company has had no liability to income tax during
the Initial Pioneer Period (the “KPMG Opinion”);


2.1.3 the approval of (i) MITI for the transfer of the Sale Shares as required
under the Company’s manufacturing licence(s), (ii) Bank Negara Malaysia for the
purchase price for the Sale Shares to be paid in a currency other than Malaysian
Ringgit and (iii) the Penang Development Corporation (the “PDC”) pursuant to the
terms of Clause 9 of that certain agreement, dated 30 October 1993, by and
between the PDC and Digital Equipment Storage Products (Malaysia) Sdn Bhd (the
“PDC Agreement”), or the notification to the PDC in lieu of such approval, if
such notification will suffice for the purposes of satisfying Clause 9 of the
PDC Agreement and the PDC confirms in writing to the effect that it has no
objections to the transfer of the Sale Shares, being obtained on or before the
Cut-Off Date and, where any such approval is subject to conditions, such
conditions being acceptable to the Parties and to the extent that any such
conditions are required to be fulfilled on or before Completion, they are
fulfilled;


2.1.4 the delivery to the Purchaser of (i) a copy of each Form P completed and
filed with Bank Negara Malaysia for all dividend payments or other profit
distributions made by the Company since 31 December 2000 and (ii) written
confirmation from the Vendor that a Form P has been duly completed and filed for
all dividend payments and other profit distributions made by the Company, on or
before the Completion Date;


2.1.5 the receipt by the Purchaser on or before the Cut-Off Date of the
in-principle agreement of substantially all of the Key Employees to the forms of
employment agreements prepared by the Purchaser which agreements are
contemplated to be executed by the Key Employees and the Company on the day
immediately following the Completion Date;


2.1.6 the Title Warranties shall be accurate in all respects, and the Vendor
Warranties shall be accurate in all material respects, on the Completion Date,
except to the extent that any of the Title Warranties and the Vendor Warranties
refers specifically to a date other than the Completion Date, and except to the
extent that the accuracy of any of the Title Warranties and the Vendor
Warranties is affected by any of the transactions contemplated by this
Agreement;


2.1.7 the Vendor shall have performed, in all material respects, all obligations
required by this Agreement to be performed by the Vendor on or before the
Completion Date;


2.1.8 the Purchaser Warranties shall be accurate in all material respects on the
Completion Date; and


2.1.9 the Purchaser shall have performed, in all material respects, all
obligations required by this Agreement to be performed by the Purchaser on or
before the Completion Date.


2.2 Vendor’s Responsibility for Satisfaction: The Vendor shall use reasonable
endeavours to satisfy the conditions set out in Clauses 2.1.1 to 2.1.4 and the
Purchaser shall use reasonable endeavours to assist the Vendor in the
satisfaction of such conditions. The Vendor shall pay the costs and expenses of
obtaining the KPMG Opinion and shall ensure that KPMG does not contractually
agree to any indemnity or other form of recourse from the Company in connection
with any liability of KPMG in delivering the KPMG Opinion.


2.3 Termination by Purchaser: The conditions in Clauses 2.1.1 to 2.1.7 are
inserted for the benefit of the Purchaser and if any of them are not fulfilled
and the time for the fulfilment thereof is not extended by the agreement in
writing of the Parties, or in the case of the conditions in Clauses 2.1.2,
2.1.4, 2.1.5, 2.1.6 and 2.1.7, not waived in writing at the discretion of the
Purchaser, the Purchaser may, as its sole remedy, at any time before Completion
terminate this Agreement by notice in writing given to the Vendor. Upon such
termination, neither Party shall have any claim against the other for costs,
damages, compensation or otherwise arising out of this Agreement.


2.4 Termination by Vendor: The conditions in Clauses 2.1.1, 2.1.3, 2.1.8 and
2.1.9 are inserted for the benefit of the Vendor and if any of them are not
fulfilled and the time for the fulfilment thereof is not extended by the
agreement in writing of the Parties, or in the case of the conditions in Clauses
2.1.8 and 2.1.9, not waived in writing at the discretion of the Vendor, the
Vendor may, as its sole remedy, at any time before Completion terminate this
Agreement by notice in writing given to the Purchaser. Upon such termination,
neither Party shall have any claim against the other for costs, damages,
compensation or otherwise arising out of this Agreement.


3. SALE AND PURCHASE OF SALE SHARES


  Subject to the terms and conditions of this Agreement, the Vendor, relying on
the representations, warranties and undertakings of the Purchaser contained in
this Agreement, shall sell, as legal and beneficial owner, and the Purchaser,
relying on the representations, warranties and undertakings of the Vendor
contained in this Agreement, shall purchase for the Aggregate Consideration (as
defined below) the Sale Shares free from Encumbrances and together with all
rights and advantages now and hereafter attaching thereto, excluding the right
to dividends and other profit distribution to be made by the Company in
accordance with Clause 5.1.


4. CONSIDERATION


4.1 Aggregate Consideration: The aggregate consideration for the purchase of the
Sale Shares (the “Aggregate Consideration”) shall be the sum in Malaysian
Ringgit equal to the Completion Value, and shall be paid in two instalments in
accordance with Clause 4.2.


4.2 Manner of Payment: The Aggregate Consideration shall be payable in the
following manner:


4.2.1 90 per cent. of the Proforma Value (as defined below) (the “Initial
Consideration”) shall be paid by the Purchaser in cash on Completion in
accordance with Clause 5; and


4.2.2 the sum equal to the difference between the Completion Value and the
Initial Consideration shall be paid by the Purchaser in cash on the date falling
ten Business Days after the date on which the Certificate has been issued in
accordance with Clause 6 or the date on which the Independent Accountant’s
Certificate has been issued in accordance with Clause 6 (whichever is later) if
the Completion Value is more than the Initial Consideration; or


4.2.3 the sum equal to the difference between the Completion Value and the
Initial Consideration shall be paid by the Vendor in cash on the date falling
ten Business Days after the date on which the Certificate has been issued in
accordance with Clause 6 or the date on which the Independent Accountant’s
Certificate has been issued in accordance with Clause 6 (whichever is later) if
the Completion Value is less than the Initial Consideration.


4.3 Method of Payment: All and any payments to be made by a Party to the other
Party under this Clause 4 shall be made in US Dollars (by converting the
Aggregate Consideration to US Dollars at the Agreed Exchange Rate) and by way of
wire transfer in immediately available funds to a bank account notified to the
paying Party by the other Party in writing no later than three Business Days
before the due date of payment (or by such other method as may be agreed in
writing by the Parties).


5. COMPLETION


5.1 Restating of Balance Sheet: On or before Completion, the Vendor shall
procure and ensure that the Company shall dispose and transfer assets, discharge
Liabilities and distribute retained earnings, such that the balance sheet of the
Company shall be restated as follows:


5.1.1 assets comprise only the Property and production equipment, fittings and
inventory that are useful in connection with the business of the Company and
incidental accounts receivable, prepayments, cash and deposits in the ordinary
course of business, with the production equipment, fittings and inventory to be
properly depreciated in accordance with the Accounting Standards;


5.1.2 all other production equipment, fittings and fixed assets not being used
in connection with the business of the Company have been fully depreciated and a
nominal consideration has been assigned to the same or removed from the balance
sheet;


5.1.3 the aggregate value of the Property has been adjusted and fixed at RM45.6
million, being the aggregate current fair market value of the Property as agreed
by the Parties;


5.1.4 the Liabilities comprise only accounts payable in the ordinary course of
business and provisions for accounts payable and salaries and other benefits
payable to the employees of the Company, including, without limitation,
liabilities of the Company under the Employee Retention Plan), and all such
Liabilities are not more than RM76 million as at the Proforma Balance Sheet Date
(as defined below);


5.1.5 the net tangible asset value of the Company is not more than RM45.6
million as at the Proforma Balance Sheet Date; and


5.1.6 notwithstanding anything contained in the Accounting Standards, the
Parties agree that the provision for liabilities of the Company under the
Employee Retention Plan shall be RM8,978,474.24 (and it is hereby understood and
agreed between the Parties that this amount represents the maximum amount that
may be payable under such Plan, which amount is payable only to persons legally
employed by the Company as well as [**] (notwithstanding that [**] is not
legally employed by the Company) and that Joe Adams, and Melber Abdullah Amir
and his team members (whether or not any of them are legally employed by the
Company) shall not be entitled to any payment whatsoever under the Employee
Retention Plan) but for the purpose of determining the Initial Consideration
under Clause 4.2.1, the provision for liabilities under the Employee Retention
Plan shall be deemed to be RM5,178,474.24. In the event that any amount shall be
due to [**] under such Plan, the Purchaser shall procure and ensure that payment
is made to him of the amount due.


5.2 Delivery of Proforma Balance Sheet: No later than three Business Days prior
to the Completion Date, the Vendor shall deliver to the Purchaser a Proforma
Balance Sheet having been restated in accordance with Clause 5.1, dated no
earlier than five Business Days prior to the Completion Date (the “Proforma
Balance Sheet Date”), such Proforma Balance Sheet to be accompanied by a
certificate of an officer or manager of the Company certifying the net tangible
asset value of the Company as at the Proforma Balance Sheet Date disclosed by
such Proforma Balance Sheet (the “Proforma Value”).


5.3 Date and Place: Subject as hereinafter provided, Completion shall take place
at the offices of Allen & Gledhill at 36 Robinson Road, #18-01 City House,
Singapore 068877 (or such other place as the Parties may agree in writing) on
the Completion Date.


5.4 Obligations of the Vendor: On Completion:


5.4.1 the Vendor shall deliver to the Purchaser:


(i) a duly executed transfer of the Sale Shares in favour of the Purchaser (or
as it may direct) accompanied by the share certificates in respect of such Sale
Shares;


    (ii) letters duly signed by all directors of the Company tendering their
resignations as directors of the Company and confirming that they have no claim
against the Company for compensation for loss of office or otherwise howsoever;


    (iii) letters duly signed by Tan Leh Kiah, Tay Chee Wah and Pan Mi Keay
tendering their resignations as secretaries of the Company and confirming that
they have no claim against the Company for compensation for loss of office or
otherwise howsoever;


    (iv) a letter duly signed by Ernst & Young tendering their resignation as
auditors of the Company and confirming that they have no claim against the
Company for compensation for loss of office or otherwise howsoever;


    (v) any waiver, consent or other document necessary to give the Purchaser
full legal and beneficial ownership of the Sale Shares;


    (vi) the Manufacturing Supply and Services Agreement duly executed by the
Company and Iomega Corporation;


    (vii) the Certificate of Incorporation, Memorandum and Articles of
Association, common seal, cheque books and statutory books of the Company (duly
written up-to-date);


    (viii) all the financial and accounting books and records of the Company;


    (ix) a certified true copy of the board resolutions of the Vendor approving
its sale of the Sale Shares to the Purchaser on the terms and subject to the
conditions herein and its execution of and entry into this Agreement and the
transactions contemplated herein; and


    (x) a certified true copy of the board resolutions of Iomega Corporation
approving its execution and entry into the Manufacturing Services and Supply
Agreement and the Deed of Indemnity entered into by Iomega Corporation on the
date of this Agreement in favour of the Purchaser and the transactions
respectively contemplated therein;


5.4.2 the Vendor shall procure the passing of board resolutions of the Company
(in terms approved by the Purchaser prior to Completion):


    (i) approving the registration of the share transfers referred to in Clause
5.4.1(i);


    (ii) revoking all existing authorities to bankers in respect of the
operation of its bank accounts and giving authority in favour of such persons as
the Purchaser may nominate to operate such accounts;


    (iii) accepting the resignations referred to in Clauses 5.4.1(ii) and
5.4.1(iii) and appointing such persons as the Purchaser may nominate as
directors and the secretary of the Company; and


    (iv) approving the entry by the Company into the Manufacturing Services and
Supply Agreement,


  and shall deliver to the Purchaser duly certified copies of such board
resolutions; and


5.4.3 the Vendor shall procure and ensure the passing of resolutions in general
meeting of the Company in terms approved by the Purchaser prior to Completion
accepting the resignation of Ernst & Young referred to in Clause 5.4.1(iv) and
appointing Deloitte Kassim Chan as the auditors of the Company and shall deliver
to the Purchaser duly certified copies of such resolutions.


5.5 Obligations of the Purchaser: Against compliance with the foregoing
provisions of this Clause, the Purchaser shall:


5.5.1 pay to the Vendor the Initial Consideration on the Completion Date;


5.5.2 on the Completion Date deliver to the Vendor certified true copies of the
board resolutions of the Purchaser approving its purchase of the Sale Shares on
the terms and subject to the conditions herein and its execution of and entry
into this Agreement and the transactions contemplated herein; and


5.5.3 within three days prior to the Completion Date, deliver to the Vendor the
names of its nominees for the director and secretary positions.


5.6 Right to Terminate: If any of the documents required to be delivered to
either Party on Completion under this Clause 5 is not forthcoming for any reason
or if some only and not all of the Sale Shares are to be transferred to the
Purchaser on Completion or if in any other respect the foregoing provisions of
this Clause 5 are not fully complied with by either Party, the Party not in
default shall be entitled (in addition to and without prejudice to all other
rights or remedies available to it including the right to claim damages):


5.6.1 to elect to terminate this Agreement, except in the case where the
conditions required under Clauses 5.4.1(ii), 5.4.1(iii) and 5.4.1(iv) have not
been met, the Vendor shall have a period of time reasonable under the
circumstances to satisfy such conditions or otherwise cure the effect of such
failure;


5.6.2 to effect Completion so far as practicable having regard to the defaults
which have occurred;


5.6.3 to specific performance of this Agreement without prejudice to any other
rights or remedies the Vendor may be entitled to under any applicable laws; or


5.6.4 to fix a new date for Completion (not being more than 28 days after the
Completion Date) in which case the foregoing provisions of this Clause shall
apply to Completion as so deferred; however,


5.6.5 in no event shall a Party’s claim for Damages arising under this Clause
5.6 exceed the Completion Value.


6. AUDIT


6.1 Audit: Immediately following the execution of this Agreement, the Purchaser
shall appoint Deloitte Kassim Chan (“Deloitte”), solely for the purpose of
making a determination of the Completion Value.


6.2 Certificate: Following the conduct of the audit referred to in Clause 6.1,
the Purchaser shall use reasonable endeavours to procure that Deloitte delivers
a certificate (the “Certificate”) to each Party certifying the Completion Value
as soon as reasonably practicable but in any event no later than 30 days from
the Completion Date. The Vendor shall request that Ernst & Young provide
Deloitte with access to all of Ernst & Young’s working papers used to prepare
the Accounts on such terms and conditions as Ernst & Young may reasonably
require. The costs of Deloitte shall be borne by the Purchaser.


6.3 Determination of Completion Value: For the purpose of determining the
Completion Value, the net tangible asset value of the Company as at the
Completion Date shall be valued or calculated in accordance with the Accounting
Standards so as to give a true and fair view of the Completion Value to the
extent possible in light of the actions taken by the Company in order to prepare
and deliver the Proforma Balance Sheet in accordance with Clauses 5.1 and 5.2.


6.4 Assumptions by Deloitte: Notwithstanding anything contained in this Clause
6, Deloitte shall be directed by the Purchaser to assume that for the purpose of
determining the Completion Value:


6.4.1 the provision for liabilities of the Company under the Employee Retention
Plan shall be RM5,178,474.24 instead of RM8,978,474.24; and


6.4.2 the value of the Property shall be fixed at RM45.6 million.


6.5 Dispute by Vendor: The Vendor shall within ten Business Days from the date
of delivery of the Certificate notify the Purchaser in writing (the “Vendor’s
Notice”) if the Vendor disputes the Certificate. The Vendor’s Notice shall
specify the nature and reasons for such dispute and shall include its statement
as to what the Completion Value should be (the “Vendor Stated Completion
Value”). For the avoidance of doubt, if the Purchaser does not receive the
Vendor’s Notice within the said ten Business Day period, the Vendor shall be
deemed to have accepted the Certificate.


6.6 Independent Accountant: If the Vendor and the Purchaser cannot agree on the
aspect of the Certificate which is being disputed by the Vendor within 15
Business Days of the delivery of the Vendor’s Notice, then the Vendor may refer
the dispute to an independent accountant (the “Independent Accountant”) with a
request that the Independent Accountant make a decision on the disagreement. The
Independent Accountant shall be a firm of public accountants practising in
Malaysia appointed by the Vendor with the Purchaser’s agreement or if the Vendor
and the Purchaser do not agree on which firm of public accountants practising in
Malaysia should be appointed as the Independent Accountant within five Business
Days of the expiry of the said 15 Business Day period, the Independent
Accountant shall be appointed by the Director for the time being of the Kuala
Lumpur Regional Centre for Arbitration (the “KLRCA”) at the request of either
the Vendor or the Purchaser and such appointment by the Director of the KLRCA
shall be final and binding on the Parties.


6.7 Determination by Independent Accountant: Each of the Vendor and the
Purchaser shall be entitled to make written submissions to the Independent
Accountant. The Independent Accountant, in making its decision, shall adopt the
Accounting Standards and shall make the same assumptions as Deloitte as
contained in Clause 6.4. Subject to the foregoing, the procedures for
determination are to be decided by the Independent Accountant in its absolute
discretion. The Independent Accountant shall deliver a certificate (the
“Independent Accountant’s Certificate”) setting out its decision on the
disagreement and its determination of the Completion Value to the Parties within
21 days of its appointment.


6.8 Determination to be Binding: In determining the Completion Value, the
Independent Accountants shall be deemed to act as experts and not as arbitrators
and in the absence of fraud or manifest error, the determination of the
Independent Accountant shall be final and binding on the Parties. In the absence
of fraud or manifest error, the Independent Accountant shall be under no
liability to any person by reason of its determination or the Independent
Accountant’s Certificate or by anything done or omitted to be done by it for the
purposes thereof or in connection therewith.


6.9 Costs of Independent Accountant: The costs and expenses of the Independent
Accountant in respect of the preparation of the Independent Accountant's
Certificate and determination of the Completion Value shall be borne by:


6.9.1 the Purchaser, if the difference between the Completion Value set out in
the Certificate and the Completion Value set out in the Independent Accountant’s
Certificate is greater than the difference between the Vendor Stated Completion
Value and the Completion Value set out in the Independent Accountant’s
Certificate;


6.9.2 the Vendor, if the difference between the Vendor Stated Completion Value
and the Completion Value set out in the Independent Accountant’s Certificate is
greater than the difference between the Completion Value set out in the
Certificate and the Completion Value set out in the Independent Accountant’s
Certificate; or


6.9.3 the Vendor and the Purchaser in equal proportions, if the difference
between the Vendor Stated Completion Value and the Completion Value set out in
the Independent Accountant’s Certificate is the same as the difference between
the Completion Value set out in the Certificate and the Completion Value set out
in the Independent Accountant’s Certificate.


7. WARRANTIES AS TO TITLE AND AUTHORITY


7.1 Ownership of Sale Shares: The Vendor hereby represents and warrants to and
undertakes with the Purchaser and its successors in title as follows:


7.1.1 it is or will on Completion be legally and beneficially entitled to or is
otherwise able to transfer the Sale Shares to the Purchaser under this
Agreement; and


7.1.2 such Sale Shares are or will on Completion be free from any Encumbrances
whatsoever.


7.2 Warranties as to Authority: Each Party hereby severally represents and
warrants to and undertakes with the other Party and its successors in title
that:


7.2.1 it has full power, authority and legal right to enter into this Agreement
and to observe and perform its obligations hereunder and has taken all necessary
corporate (if required) and other action to authorise its execution, delivery
and performance of this Agreement and all such other documents and instruments
as are specified or referred to in this Agreement;


7.2.2 this Agreement constitutes legal, valid and binding obligations
enforceable against it in accordance with the terms of this Agreement and the
performance by it of its obligations under this Agreement shall not:


    (i) result in a breach of its Memorandum and Articles of Association or
equivalent constitutional documents and do not infringe, or constitute a
material default under, any directive, instrument, contract, document or
agreement to which it is a party or by which it is bound (whether in Singapore
or elsewhere); and


    (ii) result in a material breach of any law, rule, regulation, ordinance,
order, judgment or decree of or undertaking to any court, government body,
statutory authority or regulatory, administrative or supervisory body
(including, without limitation, any relevant stock exchange or securities
council).


7.3 Effect of Completion: Subject to Clauses 19.3, 19.4 and 19.5, the said
representations, warranties and undertakings given under this Clause shall be
separate and independent and not in any respect be limited, extinguished or
affected by Completion or by any other event or matter whatsoever or by any due
diligence investigations conducted by the Purchaser on the Company.


8. WARRANTIES AS TO THE COMPANY


8.1 Incorporation of Schedule 2: The Vendor hereby represents and warrants to
and undertakes with the Purchaser and its successors in title in the terms set
out in Schedule 2, subject only to:


8.1.1 any exceptions disclosed in the Disclosure Letter; and


8.1.2 the limitations set out in Clause 19 and elsewhere in this Agreement.


8.2 Updating to Completion: The Vendor further represents and warrants to and
undertakes with the Purchaser and its successors in title that:


8.2.1 subject to Clause 8.1, the Vendor Warranties will be fulfilled down to,
and will be true and correct in all material respects and not misleading at,
Completion as if they had been entered into afresh at Completion; and


8.2.2 if after the signing of this Agreement and before Completion any event
actually known to the Vendor shall occur or matter arises which results in any
of the Vendor Warranties being unfulfilled, untrue or incorrect in any material
respect at Completion the Vendor shall immediately notify the Purchaser in
writing fully thereof prior to Completion and the Vendor shall make any
reasonable investigation concerning the event or matter which the Purchaser may
require.


8.3 Effect of Completion: Subject to Clauses 19.3, 19.4 and 19.5, the Vendor
Warranties shall be separate and independent and not in any respect be limited,
extinguished or affected by Completion or by any other event or matter
whatsoever or by any due diligence investigations conducted by the Purchaser on
the Company.


8.4 Right of Termination: If prior to Completion, the Purchaser shall become
aware that any of the Vendor Warranties has not in all material respects been
carried out or complied with or is otherwise untrue or misleading in any
material respect, the Purchaser shall be entitled by notice in writing to the
Vendor, as its sole remedy, to terminate this Agreement and upon such
termination, neither Party shall have any claim against the other for costs,
damages, compensation or otherwise arising out of this Agreement.


8.5 Waiver: Save in the case of fraud, the Vendor undertakes to the Purchaser
not to make or pursue any claim against the Company or its officers, employees
or agents in connection with assisting the Vendor in giving the Vendor
Warranties, preparing the Disclosure Letter and/or entering into this Agreement
and the documents entered into pursuant to this Agreement.


8.6 Knowledge: Any statement qualified by the expression “so far as the Vendor
is aware”, “to the Vendor’s knowledge”, “known to the Vendor” or any similar
expression shall, unless otherwise stated, be deemed to refer to the knowledge
of all directors and senior officers of the Vendor, all directors and senior
officers and managers (director level employees and above) of the Company,
including without limitation, Joe Adams, [**], Khaw Lam Peng, John Leong,
Richard M. Marsh, Noraini Mustaffa and Tay Cheng Ai.


9. ACTIONS PENDING COMPLETION


9.1 Save as permitted by Clauses 2.1 or 5 or as expressly disclosed in the
Disclosure Letter or with the prior written consent or agreement of the
Purchaser, the Vendor hereby undertakes to procure that, prior to the Completion
Date:


9.1.1 the business of the Company will be carried on in the ordinary and usual
course so as to maintain the Company as a going concern and no steps will be
taken outside the ordinary course of business of the Company;


9.1.2 there is no creation or issue or allowance to come into being of any
Encumbrance upon or over any part of the property or assets of the Company or
uncalled capital of the Company to secure any debt other than in the ordinary
course of business of the Company;


9.1.3 the Company will not issue any shares, options, warrants, or other rights
to purchase any shares or any securities convertible or exchangeable for shares
of such stock or commit to do any of the foregoing;


9.1.4 the Company will not modify or abrogate the rights attached to any of the
shares in its issued capital;


9.1.5 the Company will not incur any capital expenditure or enter into any long
term contract or capital commitment other than replacements or necessary
additions of production equipment in the ordinary course of business of the
Company and not exceeding RM100,000 for each item;


9.1.6 the Company will not pass any resolution by its members in general meeting
or make any alteration to the provisions of its Memorandum and Articles of
Association or other constitutional documents;


9.1.7 the Company will not merge or consolidate with, purchase substantially all
or any substantial part of the assets of, or otherwise acquire any business or
any proprietorship, firm, association, corporation, or other business
organisation or divisions thereof;


9.1.8 there is no capitalisation or repayment of any amount standing to the
credit of the reserve of the Company or redemption or purchase of any shares or
any other reorganisation of the share capital of the Company;


9.1.9 there is no admission of any person (howsoever occurring) as a member of
the Company or the transfer or approval of the transfer of any of the shares in
its issued capital other than as contemplated in this Agreement;


9.1.10 the Company will not pay or agree to pay to its directors or officers or
any of them any remuneration or other emoluments or benefits whatsoever other
than those which have been disclosed to the Purchaser;


9.1.11 there is no dismissal or transfer (other than for cause following
consultation with the Purchaser) of any Key Employee;


9.1.12 the Company will not lend any money or otherwise pledge the credit of the
Company other than in the ordinary course of business of the Company;


9.1.13 there is no giving of any guarantees or indemnity by the Company other
than in the ordinary course of business of the Company;


9.1.14 there is no compromise, settlement, release, discharge or compounding of
litigation or arbitration proceedings or a liability, claim, action, demand or
dispute, or waiver of a right in relation to litigation or arbitration
proceedings by the Company which is material in the context of its business;


9.1.15 there is no termination of, or giving of a notice to terminate, the lease
of any of the properties of the Company; and


9.1.16 there is no recruitment of any person as a key or senior employee within
the Company, or the making of any change to the terms of employment (including
bonuses and ex gratia payments) of any Key Employee.


10. CONFIDENTIALITY


10.1 Effect of Clause: The Parties acknowledge and agree that the provisions of
this Clause 10 shall continue to have full force and effect notwithstanding
Completion or termination of this Agreement.


10.2 Vendor’s Obligations: Subject to Clause 10.4, the Vendor shall, and shall
procure and ensure that its Representatives shall, treat as confidential and not
disclose or use any information received or obtained as a result of, or in
connection with, entering into this Agreement (or any agreement entered into
pursuant to this Agreement) which relates to:


10.2.1 the provisions of this Agreement and any agreement entered into pursuant
to this Agreement;


10.2.2 the negotiations relating to this Agreement (and such other agreements);


10.2.3 the Purchaser's business, financial or other affairs (including future
plans and targets); and


10.2.4 the Company’s business, financial or other affairs (including future
plans and targets).


10.3 Purchaser’s Obligations: Subject to Clause 10.4, the Purchaser shall, and
shall procure and ensure that its Representatives shall, treat as confidential
and not disclose or use any information received or obtained as a result of, or
in connection with, entering into this Agreement (or any agreement entered into
pursuant to this Agreement) which relates to:


10.3.1 the provisions of this Agreement and any agreement entered into pursuant
to this Agreement;


10.3.2 the negotiations relating to this Agreement (and such other agreements);


10.3.3 the Vendor's business, financial or other affairs (including future plans
and targets); and


10.3.4 unless and until Completion takes place, the Company’s business,
financial or other affairs (including future plans and targets).


10.4 Permitted Disclosures: Neither Clause 10.2 or 10.3 shall prohibit
disclosure (or use) of any information if and to the extent:


10.4.1 the disclosure or use is required by law, any regulatory body or the
rules and regulations of any recognised stock exchange;


10.4.2 the disclosure or use is required to vest the full benefit of this
Agreement in the Vendor or the Purchaser, as the case may be;


10.4.3 the disclosure or use is required for the purpose of any judicial or
arbitral proceedings arising out of this Agreement or any other agreement
entered into under or pursuant to this Agreement or the disclosure is reasonably
required to be made to a Taxation authority in connection with the Taxation
affairs of the disclosing party;


10.4.4 the disclosure is made to Representatives of the Purchaser or the Vendor
on terms that such Representatives undertake to comply with the provisions of
Clause 10.2 or 10.3 (as the case may be) in respect of such information as if
they were a party to this Agreement;


10.4.5 the information becomes publicly available (other than by breach of this
Agreement);


10.4.6 the other Party has given prior written approval to the disclosure or
use;


10.4.7 the disclosure is made pursuant to Clause 12 in relation to public
announcements; or


10.4.8 the information is independently developed after Completion,


  provided that prior to disclosure or use of any information pursuant to
Clauses 10.4.1, 10.4.2 or 10.4.3, the Party concerned shall, to the extent
practicable, promptly give written notice to the other Party of such requirement
with a view to providing the other Party with the opportunity to contest such
disclosure or use or otherwise to agree the timing and content of such
disclosure or use and, if requested by the other Party, provide a written
opinion by external legal advisors on the legal requirement for disclosure.


10.5 Return of Information: In the event that this Agreement is terminated and
the transactions contemplated by this Agreement are not consummated, each Party
will return or destroy as much of such written information of the other Party as
such other Party may reasonably request unless such written information is
required by a Party for the purpose of any judicial or arbitral proceedings
arising out of this Agreement or any other agreement entered into under or
pursuant to this Agreement.


10.6 Proprietary Records: The Parties agree that the following shall constitute
information that is confidential and proprietary to, and owned by, Iomega
Corporation (the “Records”), and that the Records are not part of the assets of
the Company being sold, and the Purchaser shall comply with Clause 10.3 as
though the Records form part of information relating to the Vendor’s business,
financial or other affairs:


  Any and all information, records and documentation that is necessary for or
utilised in the development, manufacture and servicing of Iomega Corporation’s
products, including but not limited to development, manufacturing, testing,
error correction, software/firmware and supply chain records. For the avoidance
of doubt, such information, records and documentation shall not include the
statutory registers and minute books of the Company, the financial and
accounting books and records of the Company, the licences of the Company, lists
of the customers and suppliers of the Company and payroll and other human
resource records relating to the employees of the Company.


11. RESTRICTED ACTIVITIES


11.1 Non-solicitation of Employees: The Vendor hereby undertakes with the
Purchaser that, except with the consent in writing of the Purchaser, during the
period of 12 months falling after the Completion Date, it will not, and will
procure and ensure that its affiliates will not, either on its own account or in
conjunction with or on behalf of any other person, firm, company or
organisation, solicit or entice away or attempt to solicit or entice away from
the Company any person who is an officer, manager or key employee of the
Company, whether or not such person would commit a breach of his contract of
employment by reason of leaving such employment. The hiring of any individual
who responds to an advertisement of a post available to a member of the public
generally shall not constitute a breach of this Clause 11.1.


11.2 Modifications to Restrictions: While the Vendor acknowledges that the
restrictions contained in Clause 11.1 are reasonable in all the circumstances it
is recognised that restrictions of the nature in question may fail for technical
reasons unforeseen and accordingly it is hereby agreed and declared that if any
of such restrictions shall be adjudged to be void as going beyond what is
reasonable in all the circumstances for the protection of the interests of the
Company but would be valid if part of the wording thereof were deleted or the
periods thereof reduced or the range of activities or area dealt with thereby
reduced in scope, the said restriction shall apply with such modifications as
may be necessary to make it valid and effective.


12. ANNOUNCEMENTS


  Neither Party shall make any public announcement or issue any circular
relating to the existence or subject matter of this Agreement without the
express written consent of the other Party. If a public announcement or a
circular is required by law or by any requirement of any regulatory authority or
any recognised stock exchange, the Party required to make such announcement or
to issue such circular shall first notify the other Party in writing before such
announcement or circular is made or issued, and, to the extent permitted by any
time limits imposed by law, any regulatory authority or any recognised stock
exchange, consult with the other Party as to the contents of such announcement
or circular, before such announcement or circular is made or issued. If
requested by the other Party, the disclosing Party shall provide a written
opinion by external legal advisors on the legal requirement for disclosure.


13. ENTIRE AGREEMENT


  This Agreement embodies all the terms and conditions agreed upon between the
Parties as to the subject matter of this Agreement and supersedes and cancels in
all respects all previous agreements and undertakings, if any, between the
Parties with respect to the subject matter hereof, whether such be written or
oral.


14. INDULGENCE, WAIVER ETC.


  No failure on the part of either Party to exercise and no delay on the part of
such Party in exercising any right hereunder will operate as a release or waiver
thereof, nor will any single or partial exercise of any right under this
Agreement preclude any other or further exercise of it.


15. POST COMPLETION COVENANTS


15.1 Pioneer Status.


15.1.1 At all times after the Completion Date, the Purchaser shall comply, and
cause the Company to comply, in all material respects, with all conditions and
requirements applicable to the certificate of pioneer status referred to in
Clause 2.1.1 and shall indemnify the Vendor against any Damages that the Vendor
incurs as a result of any failure on the part of the Company or the Purchaser to
so comply with such conditions or requirements on and after the Completion Date.


15.1.2 The Vendor shall indemnify the Purchaser against any Damages that the
Purchaser incurs as a result of any failure on the part of the Company or the
Vendor to comply with all conditions and requirements applicable to the Pioneer
Certificate or the certificate of pioneer status referred to in Clause 2.1.1
prior to the Completion Date.


15.2 Access of the Vendor to Books and Records. For a period of not more than
four years after the Completion Date, the Purchaser shall give the Vendor, and
the Vendor’s Representatives, reasonable access to the books and records of the
Company (to the extent such books and records relate to the period prior to the
Completion Date) during usual business hours subject to:


15.2.1 not less than 48 hours’ notice and subject to the Vendor and the Vendor’s
Representatives complying with such conditions as to confidentiality and use of
such books and records as the Purchaser may reasonably stipulate; and


15.2.2 any confidentiality obligations which are binding on the Company and
which may restrict or prohibit disclosure by the Company of any information in
such books and records.


  The Purchaser shall, in addition, provide such copies of the books and records
of the Company (to the extent such books and records relate to the period prior
to the Completion Date) as may be reasonably requested by the Vendor from time
to time after such four-year period, such request to be accompanied by the
reason for the need for such copies.


16. SUCCESSORS AND ASSIGNS


16.1 Agreement Binding: This Agreement shall be binding on and shall enure for
the benefit of each of the Parties' successors and assigns. Any reference in
this Agreement to either of the Parties shall be construed accordingly.


16.2 Assignment: Neither Party may transfer or assign its rights and obligations
under this Agreement without the prior written consent of the other Party.


17. TIME OF ESSENCE


  Time shall be of the essence of this Agreement, both as regards the dates and
periods mentioned and as regards any dates and periods which may be substituted
for them in accordance with this Agreement or by agreement in writing between
the Parties.


18. FURTHER ASSURANCE


  At any time after the date of this Agreement each Party shall, and shall use
its reasonable endeavours to procure that any necessary third party shall,
execute such documents and do such acts and things as the other Party may
reasonably require for the purpose of giving to such other Party the full
benefit of all the provisions of this Agreement and for the purpose of ensuring
that the transactions contemplated by this Agreement are carried out in
compliance with applicable laws and regulations.


19. INDEMNIFICATION AND RELATED MATTERS


19.1 Indemnification by Vendor:


(i) Subject to the limitations set forth in this Clause 19 and elsewhere in this
Agreement, the Vendor shall indemnify the Purchaser against any and all Damages
that the Purchaser incurs as a result of any breach by the Vendor of any of the
Title Warranties or the Vendor Warranties.


(ii) Notwithstanding Clause 8.1.1 but subject to the limitations set forth in
this Clause 19 and elsewhere in this Agreement, the Vendor shall indemnify the
Purchaser against any and all Damages that the Purchaser incurs as a result of:


    (a) the matters disclosed in paragraph 5 of the Disclosure Letter; and


    (b) the matters disclosed in paragraph 6 of the Disclosure Letter provided
always that the Purchaser shall procure that the Company shall continue to
defend in good faith the two labour disputes referred to in the said paragraph
6.


19.2 Indemnification by Purchaser: The Purchaser shall indemnify the Vendor
against any and all Damages that the Vendor incurs as a result of any breach by
the Purchaser of any of the Purchaser Warranties.


19.3 Expiration of Representations, Warranties and Covenants: All of:


19.3.1 the Vendor Warranties, representations and covenants relating to Taxation
shall terminate and expire, and shall cease to be of any force or effect, on the
date falling two years after the Completion Date;


19.3.2 the Vendor Warranties, representations and covenants relating to a
contravention of, or non-compliance with any environmental, health and safety
laws or regulations shall terminate and expire, and shall cease to be of any
force or effect, on the date falling three years after the Completion Date;


19.3.3 the other Vendor Warranties, Title Warranties, representations and
covenants shall terminate and expire, and shall cease to be of any force or
effect, on 31 December 2003, and all liability of the Vendor with respect to
such Vendor Warranties, Title Warranties, representations and covenants shall on
the relevant dates specified above be extinguished provided, however, that if,
prior to such relevant dates, the Purchaser shall have duly delivered a Claim
Notice (as defined below) to the Vendor in conformity with Clause 19.9, then the
specific indemnification claim set forth in such Claim Notice shall survive such
relevant date (and shall not be extinguished thereby); and


19.3.4 the Purchaser Warranties, representations and covenants shall terminate
and expire, and shall cease to be of any force or effect, on 31 December 2003,
and all liability of the Purchaser with respect to such Purchaser Warranties,
representations and covenants shall on 31 December 2003 be extinguished
provided, however, that if, prior to 31 December 2003, the Vendor shall have
duly delivered a Claim Notice (as defined below) to the Purchaser in conformity
with Clause 19.9, then the specific indemnification claim set forth in such
Claim Notice shall survive such relevant date (and shall not be extinguished
thereby).


19.4 De Minimis Amount:


19.4.1 Without limiting the effect of any of the other limitations set forth
herein, the Vendor shall not be required to make any indemnification payment
hereunder with respect to any breach of any of the Vendor Warranties, except to
the extent that (i) the amount of the Damages incurred by the Purchaser as a
result of any individual breach of the Vendor Warranties exceed US$30,000 and
(ii) the cumulative amount of the Damages incurred by the Purchaser as a result
of all such breaches of the Vendor Warranties exceeds the De Minimis Amount (as
defined below). For the avoidance of doubt, the Vendor shall be required to pay,
and shall be liable for, the entire amount of such Damages incurred, and not
merely the difference between the amount of such Damages incurred and the De
Minimis Amount. For the purpose of this Clause 19.4.1 and Clause 19.4.2, the De
Minimis Amount shall be US$300,000.


19.4.2 Without limiting the effect of any of the other limitations set forth
herein, the Purchaser shall not be required to make any indemnification payment
hereunder with respect to any breach of the Purchaser Warranties, except to the
extent that (i) the amount of the Damages incurred by the Purchaser as a result
of any individual breach of the Purchaser Warranties exceed US$ 30,000 and (ii)
the cumulative amount of the Damages incurred by the Vendor as a result of all
such breaches of the Purchaser Warranties exceeds the De Minimis Amount. For the
avoidance of doubt, the Purchaser shall be required to pay, and shall be liable
for, the entire amount of such Damages incurred, and not merely the difference
between the amount of such Damages incurred and the De Minimis Amount.


19.5 De Maximis:


19.5.1 Without limiting the effect of any of the other limitations set forth
herein, in no event shall the aggregate liability of the Vendor in respect of
all claims for breach of the Title Warranties, the Vendor Warranties,
undertakings and covenants of the Vendor exceed the Completion Value.


19.5.2 Without limiting the effect of any of the other limitations set forth
herein, in no event shall the aggregate liability of the Purchaser in respect of
all claims for breach of the warranties, undertakings and covenants of the
Purchaser exceed the Completion Value.


19.6 No Limitation: Clause 19.5.1 shall not apply to the liability of the Vendor
under Clause 19.1 specifically in respect of any breach of the Vendor Warranties
if such breach relates to, or results in, a Liability owed or payable by the
Company to the Vendor or Iomega Corporation or its affiliate.


19.7 Fraud: None of the limitations contained in this Clause 19 shall apply to
any claim by one Party against the other Party which arises as the consequence
of, or which is delayed as a result of, fraud by such other Party.


19.8 No Implied Representations: The Purchaser and the Vendor acknowledge that,
except as expressly provided in Clauses 7 and 8, neither Party has made or is
making any representations or warranties whatsoever, implied or otherwise.


19.9 Indemnification Claims: If either Party (the “Claimant”) wishes to assert
an indemnification claim against the other Party, the Claimant shall deliver to
the other Party a written notice (a “Claim Notice”) setting forth:


19.9.1 the specific representation, warranty or covenant alleged to have been
breached by such other Party;


19.9.2 a detailed description of the facts and circumstances giving rise to the
alleged breach of such representation, warranty or covenant; and


19.9.3 a detailed description of, and a reasonable estimate of the total amount
of, the Damages actually incurred or expected to be incurred by the Claimant as
a direct result of such alleged breach.


19.10 Defence of Third Party Actions:


19.10.1 If either Party (the “Indemnitee”) receives notice or otherwise obtains
knowledge of any Matter or any threatened Matter that may give rise to an
indemnification claim against the other Party (the “Indemnifying Party”), then
the Indemnitee shall as soon as practicable deliver to the Indemnifying Party a
written notice describing such Matter in reasonable detail; provided, however,
that for the sole purpose of determining whether a Matter or threatened Matter
may give rise to an indemnification claim against the Vendor within the meaning
of this sentence, the limitation set forth in Clause 19.4 shall not be taken
into account. The timely delivery of such written notice by the Indemnitee to
the Indemnifying Party shall not be a condition precedent to any liability on
the part of the Indemnifying Party under this Clause 19 with respect to such
Matter.


19.10.2 The provisions of Clause 19.10.3 shall only apply if:


    (i) in the case where the Purchaser is the Indemnitee, the Matter involves a
claim by a third party (which shall include any governmental, regulatory or
Taxation authority) against the Company or the Purchaser; and


    (ii) in the case where the Vendor is the Indemnitee, the Matter involves a
claim by a third party (which shall include any governmental, regulatory or
Taxation authority) against the Vendor.


19.10.3 The Indemnifying Party shall have the right, at its option, to assume
the defence of any such Matter with its own counsel. If the Indemnifying Party
elects to assume the defence of any such Matter, then:


    (i) notwithstanding anything to the contrary contained in this Agreement,
the Indemnifying Party shall not be required to pay or otherwise indemnify the
Indemnitee against any attorneys’ fees or other expenses incurred on behalf of
the Indemnitee in connection with such Matter following the Indemnifying Party’s
election to assume the defence of such Matter;


    (ii) the Indemnitee shall make available to the Indemnifying Party all
books, records and other documents and materials that are under the direct or
indirect control of the Indemnitee and that is reasonably necessary for the
defence of such Matter;


    (iii) the Indemnitee shall at the Indemnifying Party’s cost and expense
execute such documents and take such other actions as the Indemnifying Party may
reasonably request for the purpose of facilitating the defence of, or any
settlement, compromise or adjustment relating to, such Matter;


    (iv) the Indemnitee shall otherwise fully cooperate as reasonably requested
by the Indemnifying Party in the defence of such Matter;


    (v) the Indemnitee shall not admit any liability with respect to such
Matter; and


    (vi) the Indemnifying Party shall have the exclusive right to settle, adjust
or compromise such Matter, on such terms as it may deem appropriate, without the
consent or approval of the Indemnitee or any other person.


  If the Indemnifying Party elects not to assume the defence of such Matter,
then the Indemnitee shall defend, settle, adjust or compromise such Matter as
the Indemnitee deems fit (but shall not settle, adjust or compromise such Matter
without the Indemnifying Party’s prior written consent, such consent not to be
unreasonably withheld).


19.11 Subrogation: Subject to Clause 8.5, to the extent that either Party (the
“Indemnitor”) makes or is required to make any indemnification payment to the
other Party (the “Indemnified Party”), the Indemnitor shall be entitled to
exercise, and shall be subrogated to, any rights and remedies (including rights
of indemnity, rights of contribution and other rights of recovery) that the
Indemnified Party may have against any other person with respect to any Damages,
circumstances or Matter to which such indemnification payment is directly or
indirectly related. The Indemnified Party shall permit the Indemnitor to use the
name of the Indemnified Party in any transaction or in any proceeding or other
Matter involving any of such rights or remedies; and the Indemnified Party
shall, at the Indemnitor’s cost and expense, take such actions as the Indemnitor
may reasonably request for the purpose of enabling the Indemnitor to perfect or
exercise the Indemnitor’s right of subrogation hereunder.


19.12 Exclusivity: A Party shall not be entitled to the remedy of rescission for
breach by the other Party of any representation or warranty or covenant once
Completion has taken place unless the breach arises out of the fraud of the
other Party. Save as aforesaid, the right of each Party to assert
indemnification claims and receive indemnification payments pursuant to this
Clause 19 shall be the sole and exclusive right and remedy exercisable by such
Party with respect to any breach by the other Party of any representation,
warranty or covenant.


19.13 Exceptions: Notwithstanding anything to the contrary contained in this
Agreement, neither Party shall have any liability to the other Party in respect
of any special, indirect, aggravated and/or punitive Damages except for any
Damages sustained by one Party attributable to the other Party’s intentional
acts or omissions, wilful misconduct or gross negligence.


20. REMEDIES


  Subject to Clause 19.3, each indemnity given by a Party in this Agreement is a
continuing obligation, separate and independent from the other obligations of
such Party and survives termination of this Agreement. It is not necessary for a
Party to incur expense or make payment before enforcing a right of indemnity
conferred by this Agreement.


21. REASONABLENESS OF THIS CLAUSE


  Each Party confirms it has received independent legal advice relating to all
the matters provided for in this Agreement, including the provisions of this
Clause, and agrees, having considered the terms of this Clause and this
Agreement as a whole, that the provisions of this Clause are fair and
reasonable.


22. RIGHTS OF THIRD PARTIES


  A person who is not a party to this Agreement has no right under any
applicable law to enforce any term of this Agreement.


23. COSTS


  Subject to Clauses 2.2 and 6.9, each Party shall bear its own legal and other
costs and expenses incurred by it in connection with this Agreement and the sale
and purchase of the Sale Shares. The Purchaser shall bear all transfer taxes,
stamp duty, filing fees, registration fees, recordation expenses or other
similar taxes, fees, charges or expenses payable in connection with the purchase
of the Sale Shares.


24. SEVERABILITY OF PROVISIONS


  If any provision of this Agreement is held to be illegal, invalid or
unenforceable in whole or in part in any jurisdiction, this Agreement shall, as
to such jurisdiction, continue to be valid as to its other provisions and the
remainder of the affected provision; and the legality, validity and
enforceability of such provision in any other jurisdiction shall be unaffected.


25. VARIATION


  No variation of this Agreement shall be effective unless in writing and signed
by or on behalf of each of the Parties to this Agreement.


26. COMMUNICATIONS


  All notices, demands or other communications required or permitted to be given
or made hereunder shall be in writing and delivered personally or (if to or from
an address outside Singapore) sent by prepaid registered air-mail or overnight
courier, or by facsimile transmission addressed to the intended recipient
thereof at its address or at its facsimile number set out at the end of this
Agreement (or to such other address or facsimile number as either Party may from
time to time duly notify the other Party in writing). Any such notice, demand or
communication shall be deemed to have been duly served (if delivered personally
or given or made by facsimile) immediately or (if made or given by overnight
courier) three Business Days after delivery to the courier or (if made or given
by prepaid registered air-mail) 10 Business Days after posting and in proving
delivery it shall be sufficient to show that personal delivery was made or that
the envelope containing such notice was properly addressed as a prepaid
registered delivery letter or that the facsimile transmission was properly
addressed and despatched.


27. GOVERNING LAW AND ARBITRATION


27.1 Governing Law: This Agreement shall be governed by, and construed in
accordance with, the laws of Singapore.


27.2 Arbitration: In case any dispute or difference shall arise amongst the
Parties as to the construction of this Agreement or as to any matter of
whatsoever nature arising thereunder or in connection therewith, including any
question regarding its existence, validity or termination, such dispute or
difference shall be submitted to a single arbitrator to be appointed by the
Parties or, failing agreement within 14 days after either Party has given to the
other Party in dispute a written request to concur in the appointment of an
arbitrator, a single arbitrator to be appointed on the request of either Party
by the President for the time being of the International Chamber of Commerce
(“ICC”) and such submission shall be a submission to arbitration in accordance
with the rules of the ICC as presently in force by which the Parties in dispute
agree to be so bound. The place of arbitration shall be Singapore and the
arbitration shall be conducted wholly in the English language.


28. RIGHTS TO NAME AND LOGO


  For a period of three months following Completion, the Company may continue
its use of the Iomega name and logo to the extent it has utilised the same prior
to Completion. Thereafter, the Company shall cease use of the Iomega name and
logo and any and all likeness thereto, and shall change and adopt a new name for
the Company. At such time the Company shall notify all necessary parties of such
name change as is reasonable and practicable under the circumstances. The
Company does not have the right to transfer, license or otherwise assign its
rights in and to the Iomega name and logo or any likeness thereto. The Purchaser
and the Company shall be responsible to the Vendor for any Damages caused by the
Company’s unauthorised or improper use of the Iomega name and logo.


29. COUNTERPARTS


  This Agreement may be signed in any number of counterparts and by the Parties
on separate counterparts, each of which, when so executed, shall be an original,
but all counterparts so executed by the Parties shall together constitute one
and the same document and shall be binding on the Parties as if they had
executed this Agreement in a single document. Signatures may be exchanged by
facsimile, with original signatures to follow. Each Party agrees to be bound by
its own facsimile signature and that it accepts the facsimile signature of the
other Party.






SCHEDULE 1


PARTICULARS OF THE COMPANY


(1)        Registration Number                                        :    395223-W
(2)        Registered Office                                          :    Suite 13.03, 13th Floor,  Menara Tan &
                                                                           Tan,   207  Jalan  Tun  Razak,   Kuala
                                                                           Lumpur 50400
(3)        Date and Place of Incorporation                            :    23 July 1996
                                                                           Malaysia

(4)        Authorised Share Capital                                   :    RM50,000,000
(5)        Issued and Fully Paid-up Share Capital                     :    RM25,000,000
(6)        Par Value                                                  :    RM1
(7)        Shareholder and Number of Shares                           :    The Vendor
                                                                           25,000,000

(8)        Director(s)                                                :    Tan Leh Kiah
                                                                           William Stanley Walker Davidson
                                                                           Joseph John Adams

(9)        Secretaries                                                :    Tan Leh Kiah
                                                                           Tay Chee Wah
                                                                           Pan Mi Keay

(10)       Financial Year                                             :    1 January to 31 December
(11)       Auditors                                                   :    Ernst & Young 




SCHEDULE 2


WARRANTIES BY THE VENDOR UNDER CLAUSE 8.1

Except as detailed in the Disclosure Letter:

1. Organisation


  The Company is a company limited by shares validly existing under the laws of
Malaysia and has all requisite corporate power to own, lease and operate its
properties and to carry on its business as now being conducted, and is duly
qualified to do such business in each jurisdiction where the conduct of its
business or ownership of its properties requires such qualification.


2. Company


2.1 Memorandum and Articles of Association


  The execution and delivery of, and the performance by the Vendor of its
obligations under, this Agreement will not:


2.1.1 result in a breach of any provision of the Memorandum or Articles of
Association of the Company; or


2.1.2 result in a breach of any order, judgment or decree of any court,
governmental agency or regulatory body to which the Company is a party or by
which the Company is bound.


2.2 Options over Shares


  No person has the right (whether exercisable now or in the future and whether
contingent or not) to call for the allotment, issue, sale or transfer of any
share or loan capital of the Company under any option or other agreement
(including conversion rights and rights of pre-emption).


3. Proforma Balance Sheet


3.1 Proforma Balance Sheet


  The Proforma Balance Sheet has been prepared in accordance with the Accounting
Standards so as to give a true and fair view of the Completion Value, to the
extent possible in light of the actions taken by the Company to prepare and
deliver the Proforma Balance Sheet in accordance with Clauses 5.1 and 5.2, and
as at that date make:


3.1.1 full provision for all actual Liabilities;


3.1.2 proper provision for Liabilities referred to in Clause 5.1.4; and


3.1.3 provision reasonably regarded as adequate for all bad and doubtful debts.


3.2 Depreciation of Fixed Assets


  In the Proforma Balance Sheet, the fixed assets of the Company (other than the
Property) have been depreciated in accordance with the Accounting Standards or
otherwise written down to zero.


3.3 Taxation


  Full provision or reserve has been made in the Proforma Balance Sheet for all
Taxation liable to be assessed on the Company or for which the Company is or may
become accountable in respect of:


3.3.1 profits, gains or income (as computed for Taxation purposes) arising or
accruing or deemed to arise or accrue on or before the Proforma Balance Sheet
Date;


3.3.2 any transactions or omissions effected or deemed to be effected on or
before the Proforma Balance Sheet Date or provided for in the Proforma Balance
Sheet; and


3.3.3 distributions made or deemed to be made on or before the Proforma Balance
Sheet Date or provided for in the Proforma Balance Sheet.


3.4 Accounts Receivable


  None of the accounts receivable listed in the Proforma Balance Sheet has been
outstanding for more than two months from their due dates for payment or has
been released on terms that the debtor has paid less than the full value of his
debt and all such debts have realised or will realise in the normal course of
collection their full value as included in the Proforma Balance Sheet after
taking into account the provision for bad and doubtful debts made in the
Proforma Balance Sheet. For the avoidance of doubt, a debt shall not be regarded
as realising its full value to the extent that it is paid, received or otherwise
recovered in circumstances in which such payment, receipt or recovery is or may
be void, voidable or otherwise liable to be reclaimed or set aside.


3.5 Accounting and other Records


  Taking into account the special transactions contemplated under this
Agreement, the statutory books, books of account and other records of whatsoever
kind of the Company are up-to-date and maintained in accordance with all
applicable legal requirements on a proper and consistent basis and contain
complete and accurate records of all matters required to be dealt with in such
books and all such books and records and all other documents (including
documents of title and copies of all subsisting agreements to which the Company
is a party) which are the property of the Company or ought to be in its
possession are in its possession or under its control and no notice or
allegation that any is incorrect or should be rectified has been received. All
accounts, documents and returns required by law to be delivered or made to the
Commission and other relevant governmental or regulatory authorities in Malaysia
have, in all material respects, been duly and correctly delivered or made.


3.6 Liabilities


  There are no Liabilities (including contingent liabilities) which are
outstanding on the part of the Company, other than those Liabilities disclosed
in the Proforma Balance Sheet or which have arisen in the ordinary course of
business since the date to which such accounts were prepared.


4. Title to Properties


4.1 Subsidiaries, Associates and Branches


  The Company:


4.1.1 is not the holder of, nor has agreed to acquire, any share or loan capital
of any other company (whether incorporated in Malaysia or elsewhere); or


4.1.2 does not have outside Malaysia any branch, agency or place of business, or
any permanent establishment (as that expression is defined in the relevant
double Taxation relief orders current at the date of this Agreement).


4.2 Title to Assets


  The Company has good, valid and marketable title to all assets of the Company
included in the Proforma Balance Sheet and none is the subject of any
Encumbrance (excepting only liens arising by operation of law in the normal
course of trading).


4.3 Plant and Machinery


4.3.1 The plant, machinery, vehicles, hardware and all other equipment used in
connection with the business of the Company:


    (i) are in good repair and condition and satisfactory working order; and


    (ii) are in the possession and control of the Company and are not expected
to require repair, replacements or additions within 12 months from the date of
this Agreement unless such repair, replacement or addition is in the ordinary
course of business of the Company.


4.3.2 Maintenance contracts are in full force and effect in respect of all
assets of the Company which it is normal to have maintained by independent or
specialist contractors and in respect of all assets which the Company is obliged
to maintain or repair under any agreement; and to Vendor’s knowledge all such
assets have been maintained regularly to a good technical standard and in
accordance with safety regulations usually observed in relation thereto and in
accordance with the terms of any leasing or other agreement.


4.4 Intellectual Property


4.4.1 The Company does not own any rights in any Intellectual Property.


4.4.2 The Company is not, nor to the Vendor’s knowledge is any party with which
the Company has contracted, in breach of any licence, sub-licence or assignment
granted to or by it in respect of any Intellectual Property used by or otherwise
required for the business of the Company.


4.4.3 The products made, used or sold, the services provided and the businesses
conducted by the Company within the last three years do not, and/or at the time
of being provided or conducted did not, infringe the rights of any other person
in any Intellectual Property.


4.5 The Property


4.5.1 The Property comprises all of the premises and land leased, owned,
occupied or otherwise used in connection with the business of the Company.


4.5.2 The Company is the legal owner of, and beneficially entitled to the whole
of the proceeds of sale of, and has good and marketable title to the whole of
the Property.


4.5.3 The Company has in its possession or unconditionally held to its order all
the original documents of title and other documents and papers relating to the
Property.


4.5.4 To the Vendor’s knowledge, there are no mortgages, charges or debentures
(whether legal or equitable and whether fixed or floating), rent charges,
liabilities to maintain roadways, liens (whether for costs or to an unpaid
vendor or otherwise), annuities or trusts (whether for securing money or
otherwise), affecting the Property or the proceeds of sale thereof.


4.5.5 To the knowledge of the Vendor, the Property is not subject to any adverse
estate, right, interest, covenant, restriction, stipulation, easement, option,
right of pre-emption, wayleave, profit a prendre, licence or other right or
informal arrangement in favour of any third party (whether in the nature of a
public or private right or obligation) nor is there any agreement or commitment
to give or create any of the foregoing and where the Property is subject to any
such arrangement no breach has occurred of any of the terms thereof and all
rights of light, air and support are enjoyed fully as of right.


4.5.6 The Property drains into a public sewer and is served by water,
electricity and gas utilities. To the knowledge of the Vendor, either the pipes,
sewers, wires, cables, conduits and other conducting media serving the Property
connect directly to the mains without passing through land in the occupation or
ownership of a third party or, if they do not, the facilities, easements or
rights necessary for the enjoyment and present use of the Property are enjoyed
on terms, to the knowledge of the Vendor, which do not entitle any person to
terminate or curtail the same.


4.5.7 There are no outstanding actions, disputes, claims or demands in writing
between the Company and any third party affecting the Property.


4.5.8 In relation to the Property:


    (i) To the knowledge of the Vendor, no development at the Property or use of
the Property has been undertaken in breach of any planning legislation or any
other laws, regulations, bye-laws, orders, consents or permissions made or given
thereunder.


    (ii) The planning consents and permissions affecting the Property are either
unconditional or are subject only to conditions which are, to the knowledge of
the Vendor, not temporary and which have been satisfied or fully observed and
performed up to the date of this Agreement.


    (iii) To the knowledge of the Vendor, there is no resolution, proposal,
scheme or order, whether formally adopted or not, for the compulsory acquisition
of the whole or any part of the Property or any access or egress, or for the
alteration, construction or improvement of any road, sub-way, underpass,
footbridge, elevated road, dual carriageway or flyover upon or adjoining the
Property or any access or egress.


    (iv) To the knowledge of the Vendor, there is no outstanding statutory or
informal written notice relating to the Property or any business carried on
thereat or the use thereof.


    (v) To the knowledge of the Vendor, there is no outstanding monetary claim
or liability, contingent or otherwise, in respect of the Property.


4.5.9 In relation to the Property:


    (i) To the Vendor's knowledge, the buildings and other structures on the
Property are in good and substantial repair.


    (ii) To the knowledge of the Vendor, none of the following has in the past
or might in the future affect the Property in any material respect:


      (a) structural or other defects in the Property or the building of which
the Property is part or in any drains, pipes, wires or services;


      (b) flooding;


      (c) subsidence; or


      (d) wet or dry rot or any infestation.


5. Taxation Matters


5.1 Returns, Information and Clearances


5.1.1 All returns, computations and notices which are or have been required to
be made or given by the Company for any Taxation purpose (i) have been made or
given within the requisite periods and on a proper basis and are up-to-date and
correct and (ii) none of them is, or is likely to be, the subject of any dispute
with any Taxation authorities.


5.1.2 All information required to be provided to the relevant Taxation
authorities has been provided within the requisite period and is full and
accurate.


5.1.3 No transaction has been effected by the Company and there has been no
omission by the Company in respect of which any consent or clearance from the
relevant Taxation authorities or other governmental authorities was required or
was or could have been sought (i) without such consent or clearance having been
validly obtained before the transaction was effected or before such omission
occurred and (ii) otherwise than in accordance with the terms of and so as to
satisfy any conditions attached to such consent or clearance, and (iii)
otherwise than at a time when and in circumstances in which such consent or
clearance was valid and effective.


5.1.4 All particulars furnished to the relevant Taxation authorities or other
governmental authorities, in connection with the application for the Pioneer
Certificate or any other consent or clearance by the Company, fully and
accurately disclosed all facts and circumstances material to the decision of the
relevant Taxation authorities or the governmental authority concerned.


5.1.5 There are no circumstances that have arisen since any application for the
Pioneer Certificate or any such other consent or clearance was made which might
reasonably be expected to cause the Pioneer Certificate or such other consent or
clearance to be or become invalid or to be withdrawn by the relevant Taxation
authorities or the governmental authority concerned.


5.1.6 The Company has complied in all material respects with the terms and
conditions of the Pioneer Certificate or any other arrangement or agreement
which it has previously had with the relevant Taxation authorities or the
governmental authority concerned.


5.1.7 The Company has not nor has any director or officer of the Company since
its incorporation paid, or become liable to pay, any fine, penalty or interest
charged by virtue of any other statutory provision relating to Taxation.


5.1.8 The Company is not party to any contract, licence, concession or other
agreement of whatsoever nature in respect of which the Company has or may have a
liability to Taxation as a result of the sale of the Sale Shares under this
Agreement.


5.2 Deductions from Payments


  The Company has complied in all respects with all statutory provisions
relating to Taxation and requiring the deduction of tax from any payment made by
it, and has properly accounted for any such tax which ought to have been
accounted for.


5.3 Anti-avoidance Provisions


  The Company has not since its incorporation engaged in, or been a party to,
any transaction or omission or series of transactions or omissions or scheme or
arrangement of which the main purpose, or one of the main purposes, was or could
be said to be the unlawful avoidance of, or unlawful deferral of or a reduction
in the liability to, Taxation.


6. Contracts


6.1 Compliance with Agreements


  To the Vendor’s knowledge, the terms of all leases, tenancies, licences,
concessions and agreements of whatsoever nature to which the Company is a party
have been complied with in all material respects by the Company and there are no
circumstances likely to give rise to any breach of such terms.


6.2 Effect of Sale of the Shares


6.2.1 Compliance with this Agreement does not and will not conflict with or
result in the breach of or constitute a default under any material agreement or
instrument to which the Company is now a party or any loan to or mortgage
created by the Company or entitle such party to terminate such contract, whether
summarily or by notice, or to the knowledge of the Vendor, relieve any other
party to a contract with the Company of its obligations under such contract.


6.2.2 To the knowledge of the Vendor, neither entering into nor completing this
Agreement will or is likely to cause the Company to lose the benefit of any
material right or privilege it presently enjoys with any person (excluding
Iomega Corporation and its affiliates) who normally does business with or gives
credit to the Company.


7. Legal Matters


7.1 Compliance with Laws


  The Company has carried on its business in accordance with applicable laws,
regulations and byelaws in Malaysia and in any relevant foreign country and
there is no investigation or enquiry by, or order, decree or judgment of, any
court or any governmental agency or regulatory body outstanding or to the
Vendor’s knowledge, anticipated against the Company which, if determined
adversely to the Company, would have a material adverse effect upon its assets
or business.


7.2 Licences and Consents


  All statutory, municipal and other licences, consents, permits and authorities
necessary or desirable for the carrying on of the business of the Company as now
carried on have been obtained and are valid and subsisting and all conditions
applicable to any such licence, consent (including any planning consent) permit
or authority have been complied with in all material respects and none of such
licences, consents, permits or authorities has been breached in any material
respect or is likely to be suspended, cancelled, refused or revoked.


7.3 Litigation


7.3.1 Since the Balance Sheet Date, no written claim sounding in damages has
been made against the Company.


7.3.2 The Company is not at present engaged whether as plaintiff or defendant or
otherwise in any legal action, proceedings or arbitration (other than as
plaintiff in the collection of debts arising in the ordinary course of its
business none of which exceeds RM100,000) or is being prosecuted for any
criminal offence and there are no such proceedings or prosecutions pending or to
the knowledge of the Vendor, threatened in writing.


7.3.3 To the knowledge of the Vendor, there are no investigations, disciplinary
proceedings or other circumstances likely to lead to any such claim or legal
action, proceedings or arbitration (other than as aforesaid) or prosecution.


7.4 Insolvency etc.


7.4.1 No order has been made, petition presented, resolution passed or meeting
convened for the winding up of the Company.


7.4.2 No petition has been presented for an administration order to be made in
relation to the Company, nor has any such order been made.


7.4.3 No receiver (including an administrative receiver) has been appointed of
the whole or any part of any of the property, assets and/or undertaking of the
Company.


7.4.4 No composition in satisfaction of the debts of the Company, or scheme of
arrangement of its affairs, or compromise or arrangement between it and its
creditors and/or members or any class of its creditors and/or members, has been
proposed, sanctioned or approved.


7.4.5 No distress, distraint, charging order, garnishee order, execution or
other process has been levied or applied for in respect of the whole or any part
of any of the property, assets and/or undertaking of the Company.


8. Insurance


  Other than the insurance policies specified in the Disclosure Letter (the
“Specified Policies”), no other insurance policies have been taken out by the
Company. In respect of the Specified Policies:


8.1 all premiums have been duly paid to date;


8.2 to the knowledge of the Vendor, all the Specified Policies are in force and
are not voidable on account of any act, omission or non-disclosure on the part
of the insured party; and


8.3 to the knowledge of the Vendor, no claim is outstanding, unpaid or in
dispute and no circumstances exist which are likely to give rise to any claim.


9. Environmental, Health and Safety and Products Liability


9.1 For the purposes of this paragraph 9:


  “Environment” means living organisms including the ecological systems of which
they form part and the following media (alone or in combination): air (including
the air within buildings and the air within other natural or man-made structures
whether above or below ground); water (including, without limitation, water
under or within land or in drains or sewers and coastal and inland waters); and
land (including land under water); and in the case of man includes his property;


  “Environmental Laws” means all applicable laws which have as a purpose or
effect the protection of, and/or prevention of harm or damage to, the
Environment and/or the provision of remedies or compensation for harm or damage
to the Environment or which relate to health and safety matters (including,
without limitation, laws relating to workers and public or consumer health and
safety, hygiene, emissions, discharges or threatened releases of Hazardous
Substances into the Environment or the production, processing, distribution,
management, use, treatment, storage, burial, disposal, transport or handling of
any Hazardous Substances) and all bye-laws, codes, regulations, decrees, demands
or demand letters, injunctions, judgments, notices or notice demands, orders or
plans issued, promulgated or approved by a governmental agency thereunder or in
connection therewith; and


  “Hazardous Substances” means wastes, pollutants, contaminants or other
substances (including without limitation liquids, solids, gases, ions, living
organisms, and noise) that are known or suspected by a governmental agency
having jurisdiction over such matters to be harmful to human health or other
life or the Environment or a nuisance to any person or that may make the use or
ownership of any affected land or property more costly.


9.2 To the Vendor’s knowledge, the Company has complied with Environmental Laws
and has obtained and complied in all material respects with the terms of all
permits, licences and other authorisations required under such Environmental
Laws. As at Completion no material work or expenditure is required to obtain,
retain or secure compliance with any permits, licences or other authorisations
required under Environmental Laws or otherwise to comply with Environmental
Laws.


9.3 To the Vendor’s knowledge, there is no civil, criminal, regulatory or
administrative action, claim, investigation or other proceeding or suit pending
or threatened in writing against the Company arising from or relating to
Hazardous Substances or Environmental Laws, nor has the Vendor or the Company
received written notice of any complaint, claim, dispute, investigation or other
action against the Company arising from or relating to any such matters and
there are no circumstances which may lead to any such action, claim, dispute,
investigation, proceeding or suit.


9.4 To the Vendor’s knowledge, the Property is not contaminated with any
Hazardous Substances, and no material discharge, release, leaching, emission or
escape into the Environment of any Hazardous Substance has occurred or is
occurring:


9.4.1 on or from the surface of the Property or onto or under the Property or
onto, under, on or from any property previously owned or occupied by the
Company; or


9.4.2 as a result of the Company’s operations which might result in the
Purchaser and/or the Company incurring liability, suffering loss or being
required to undertake remedial action in respect thereof.


9.5 The Company has not manufactured, sold or supplied products or services
which do not comply with Environmental Laws.


10. Employees etc.


10.1 Employees and terms of Employment


10.1.1 All existing contracts of service with directors or employees of the
Company and all consultancy agreements entered into by the Company have been
disclosed to the Purchaser.


10.1.2 There are not in existence any contracts of service with directors or
employees of the Company, nor any consultancy agreements with the Company, which
cannot be terminated by three months’ notice or less or (where not reduced to
writing) by reasonable notice without giving rise to any claim for damages or
compensation (other than a statutory redundancy payment or statutory
compensation for unfair dismissal).


10.1.3 No changes to the contracts or agreements with the directors of the
Company or referred to in paragraph 10.1.1 above have been made or proposed
whether by the Company or employee or consultant since the Balance Sheet Date.


10.1.4 The Company has not, nor has it had, any apprentices or trainees.


10.2 Liabilities to and for Employees


10.2.1 There are no amounts owing to any present or former directors or
employees of the Company other than remuneration accrued due or for the
reimbursement of business expenses and no directors of the Company nor any of
the Key Employees has given or been given notice terminating his contract of
employment.


10.2.2 Save to the extent (if any) to which provision or allowance has been made
in the Proforma Balance Sheet, the Company has not made nor has it agreed to
make any payment to or provided or agreed to provide any benefit for any present
or former director or employee which is not allowable as a deduction for the
purposes of Taxation.


10.2.3 Save to the extent (if any) to which provision or allowance has been made
in the Proforma Balance Sheet, the Company does not have outstanding any
undischarged liability to pay to any governmental or regulatory authority in any
jurisdiction any taxation, contribution or other impost arising in connection
with the employment or engagement of employees or directors by it.


10.2.4 Save to the extent (if any) to which provision or allowance has been made
in the Proforma Balance Sheet:


    (i) no liability has been incurred by the Company for breach of any contract
of service or for services of any employee or director, for redundancy payments
(including protective awards) or for compensation for wrongful dismissal or
unfair dismissal or for failure to comply with any order for the reinstatement
or re-engagement of any employee; and


    (ii) no gratuitous payment has been made or promised by the Company in
connection with the actual or proposed termination or suspension of employment
or variation of any contract of employment of any present or former director or
employee.


10.2.5 There are no claims pending or to the knowledge of the Vendor threatened
in writing, against the Company:


    (i) by an employee or workman or third party, in respect of an accident or
injury which is not fully covered by insurance; or


    (ii) by an employee or director in relation to his terms and conditions of
employment or appointment.


10.3 Compliance with Statutes


  The Company has in relation to each of its employees (and so far as relevant
to each of its former employees) complied in all material respects with:


10.3.1 all obligations imposed on it by all statutes, regulations and codes of
conduct and practice relevant to the relations between it and its employees or
any trade union and has maintained current adequate and suitable records
regarding the service of each of its employees;


10.3.2 all collective agreements and customs and practices for the time being
dealing with such relations or the conditions of service of its employees; and


10.3.3 all relevant orders, declarations and awards made under any relevant
statute, regulation or code of conduct and practice affecting the conditions of
service of its employees.


10.4 Industrial Disputes and Negotiations


  The Company is not involved in any industrial or trade dispute or any dispute
or negotiation regarding a claim of material importance with any trade union or
association of trade unions or organisation or body of employees and there are
no facts known to the Vendor which might indicate that there may be any such
dispute.


10.5 Share Incentive, Bonus Schemes etc.


  The Company does not have in existence nor is it proposing to introduce any
share incentive scheme, share option scheme or profit sharing scheme for all or
any part of its directors or employees.


10.6 Industrial Agreements


  The Company has not entered into any union membership, security of employment,
recognition or other collective agreement (whether legally binding or not) with
a trade union nor has it done any act which might be construed as recognition.


10.7 Pensions


  The Company does not have a pension or other scheme pursuant to which it makes
or could become liable to make payments for providing retirement benefits. No
proposal has been announced by the Company to establish any pension or other
scheme for providing any such benefits and the Company does not provide and has
not promised to provide any such benefits.


10.8 Employee Retention Plan


  The Company's maximum liability under the Employee Retention Plan is
RM8,978,474.24.


--------------------------------------------------------------------------------


SCHEDULE 3


THE PROPERTY

All that piece of leasehold land held under H.S.(D) 8712, P.T. 3217, Mukim 12,
South West District, Penang, Malaysia together with all buildings erected
thereupon.

--------------------------------------------------------------------------------


SCHEDULE 4


KEY EMPLOYEES


[**]

--------------------------------------------------------------------------------


In witness whereof this Agreement has been entered into on the date stated at the beginning.

The Vendor

IOMEGA OVERSEAS B.V.


                        /s/Robert Crowley
By       :        _____________________________

                        Robert Crowley
Name     :        _____________________________

                        Director
Title    :        _____________________________


Address  :                 Iomega Overseas BV
                           c/o Iomega Corporation
                           4435 Eastgate Mall
                           San Diego, CA 92121 USA

Facsimile No.     :        (858) 795-7012

Attention         :        General Counsel

The Purchaser

VENTURE CORPORATION LIMITED


                        /s/Wong Ngit Liong
By       :        _____________________________

                        Wong Ngit Liong
Name     :        _____________________________

                        Chief Executive Officer
Title    :        _____________________________


Address  :                 5006 Ang Mo Kio Avenue 5
                           #05-01/12 TECHplace II
                           Singapore 569873

Facsimile No.     :        (65) 6482 0122

Attention         :        Mr Wong Ngit Liong



